Opinion issued July 15, 2009.


     












In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00603-CV




IN RE WEEKS MARINE, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relator, Weeks Marine, Inc., seeks mandamus relief compelling the trial court
to grant its motion to compel an independent medical examination.
  
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.